Citation Nr: 0336475	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  97-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder, 
claimed as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

REMAND

The appellant had active service from August 1945 to November 
1948.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A July 1997 rating decision denied the appellant's claim.  An 
August 1999 Board decision found the claim not well grounded 
and denied it.  The appellant appealed the Board's decision 
to the U.S. Court of Appeals For Veterans Claims (Court).  In 
a January 2001 decision the Court vacated the Board's 
decision and remanded it to the Board for readjudication 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), which eliminated the 
requirement that a claim be well grounded.  In August 2001 
the Board remanded the case to the RO for the notice required 
by the VCAA, to include the evidence the appellant needed to 
submit to substantiate his claim, and for additional 
development.  The RO completed that development and returned 
the case to the Board for further appellate review.

In August 2002 the Board denied the appellant's claim, and 
again the appellant appealed the Board's decision to the 
Court.  In February 2003, the appellant and the Secretary of 
Veterans Affairs submitted a Joint Motion For Remand.  The 
basis of the Joint Motion was that the appellant has not been 
provided the notice required by the VCAA.  The document cited 
inadequate notice pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  In March 2003, the Court granted the motion, vacated 
the Board's August 2002 decision, and remanded the case to 
the Board for action consistent with the motion.

Thus, another attempt at adequate notice is to be undertaken.  
The Board is unable to correct this defect.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Furthermore, additional 
information has been added to the record without a waiver of 
RO consideration. 

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the notice must inform the appellant that he has one 
year to submit any information or evidence he desires 
considered in support of his claim.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  In 
addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.

2.  After the above is complete, the RO 
shall review all evidence obtained since 
the last supplemental statement of the 
case (SSOC).  If the benefit sought on 
appeal remains denied, issue the 
appellant a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




